United States Court of Appeals
                        For the First Circuit


Nos. 19-1605, 19-1632

                    UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

              MALCOLM A. FRENCH and RODNEY RUSSELL,

                        Defendants, Appellants.


                             ERRATA SHEET

     The opinion of this Court issued on October 7, 2020, is
amended as follows:

     On page 2, line 23, "80,0000" is replaced with "80,000."